             Case 4:20-cv-04340-HSG Document 45 Filed 12/29/20 Page 1 of 3


     SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
1    Sanjiv N. Singh, Esq. (SBN 193525)
     1650 S. Amphlett Blvd. Suite 220
2    San Mateo, CA 94402
     Phone: (650) 389-2255
3    Email: ssingh@sanjivnsingh.com

4    INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
     Michael B. Indrajana, Esq. (SBN 258329)
5    1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
6    Phone: (650) 597-0928
     Email: michael@indrajana.com
7
     Attorneys for Plaintiff HEALTHNOW MEDICAL CENTER INC.
8
9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11                            SAN FRANCISCO DIVISION

12
     HEALTHNOW MEDICAL CENTER                  Case No.: 4:20-cv-04340-HSG
13   INC., a California Corporation,

14
                 Plaintiff,
15
     vs.                                       RESPONSE TO ORDER TO SHOW
16                                             CAUSE (DKT. No. 44)
     STATE FARM GENERAL INSURANCE
17   COMPANY; an Illinois corporation doing
     business in California, and DOES 1
18   through 50, inclusive.

19               Defendants.
20
21
22
23
24
25
26
27
28
                                             -i-
                 RESPONSE TO ORDER TO SHOW CAUSE (DKT. No. 44)
                                    4:20-cv-04340-HSG
              Case 4:20-cv-04340-HSG Document 45 Filed 12/29/20 Page 2 of 3



1
2                            RESPONSE TO ORDER TO SHOW CAUSE

3    In response to the Order to Show Cause (Dkt. No. 44) issued on December 29, 2020, Plaintiff

4    and Plaintiff’s counsel respond as follows:

5       1. Plaintiff and Plaintiff’s counsel apologize to the court for the procedural mistake.

6       2. Plaintiff confirms that it does not wish to amend the complaint in view of the fact that the

7           Court stated that it felt the complaint could not be amended and cautioned Plaintiff with a

8           mention of Rule 11 sanctions when it granted leave to amend. While Plaintiff does not

9           agree with the Court’s analysis, Plaintiff respects the Court for its view, does not wish to

10          draw sanctions, and does not wish to delay the inevitable—which in this case is to appeal.

11      3. As such, Plaintiff is confirming that it declines to amend the complaint and seeks dismissal
12          with prejudice to enable an immediate appeal.

13
14          Respectfully submitted,

15
16
17
18
19
     DATED: December 29, 2020                      SANJIV N. SINGH, A PROFESSIONAL
20                                                 LAW CORPORATION
21
                                                   /s/ Sanjiv N. Singh
22                                           By:
                                                   Sanjiv N. Singh
23                                                 Attorneys for Plaintiff HEALTHNOW
                                                   MEDICAL CENTER INC.
24
25
26
27
28
                                                    -1-
                    RESPONSE TO ORDER TO SHOW CAUSE (DKT. No. 44)
                                          4:20-cv-04340-HSG
             Case 4:20-cv-04340-HSG Document 45 Filed 12/29/20 Page 3 of 3



1
2                              CERTIFICATE OF SERVICE
3
4    I hereby certify that I electronically filed the foregoing with the Clerk of the Court
5
     for the United States District Court for the Northern District of California by using
     the CM/ECF system on December 29, 2020. I further certify that all participants in
6    the case are registered CM/ECF users and that service will be accomplished by the
7    CM/ECF system. I certify under penalty of perjury that the foregoing is true and
     correct.
8
     DATED: December 29, 2020                 SANJIV N. SINGH, A PROFESSIONAL
9                                             LAW CORPORATION
10
                                              /s/ Sanjiv N. Singh
11                                      By:
                                              Sanjiv N. Singh
12                                            Attorneys for Plaintiff HEALTHNOW
                                              MEDICAL CENTER INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2–
                    RESPONSE TO ORDER TO SHOW CAUSE (DKT. NO. 44)
                                 4:20-cv-04340-HSG
